DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
Claims 1 (Currently Amended)
Claims 2-19 and 22 (Previously Presented)
Claims 20-21 (Canceled)

Response to Arguments
Applicant's amendment and arguments, filed on 08/01/2022, have been fully considered, the prior art still reads on the amended claim presented in this office action.
The 112(a) rejection has been withdrawn due to the amended claim 1. However, the 112(b) rejection is still maintained due to no response from the applicant.
Regarding the Applicant’s argument that “The Action concedes that the combination of Buchanan and Schuler does not teach “(the at least one controller) being disposed inside of a connection box within (the at least one of the charging ports) (the at least one connection manager) being disposed inside of the connection box within (the at least one of the charging ports), wherein the connection box is coupled to the at least one of charging ports via an charging interface, wherein the connection box comprises a second interface for coupling the connection box to one or more power converters.” (Action at p. 9-10.) The Action states, however, that Henze teaches “the at least one controller (controller of 159, Fig. 4) being disposed inside of a connection box (150 without 152 and 158A-158D, Fig. 4) within the at least one charging port (charging column or housing of 150, Fig. 4),” and that “the at least one connection manager (162A-162C controlled by power switch control of 159 via signals line 157, Fig. 4) being disposed inside of the connection box (150 without 152 and 158A-158D, Fig. 4) within the at least one charging port (charging column or housing of 150, Fig. 4).” (Action at p. 10.) For at least the following reasons, the combination of Buchanan, Schuler, and Henze does not disclose, teach, nor suggest the above recited features of amended claim 1.
Henze discloses the “electric vehicle charging system 150 includes ... a utility interface 152 [which] converts electric power supplied from the source of electric power 14 to a distribution bus 156. Each power converter 158A-158D is capable of being connected to a corresponding individual power coupler 160A, 160B, 160C, and 160D.” (Henze at 6:16-24.) Further, “switches 162A, 162B, and 162C are interposed between the power converters 158A-158C and the power couplers 160A-160C, respectively.” (Henze at 6:25-27.) Henze also discloses that “the power converters 158A-158D and the power couplers 160A-160D can be grouped together to form a vehicle charging station, which can charge one or more vehicles in the same manner described above.” (Henze at 8:11-14.)
The vehicle charging system 150 of Henze, and as shown in Fig. 4, appears to include the utility interface 152, the power converters 158A-158D, the controller 159, switches 162A-162C and various associated connections. Alternatively, vehicle charging station 174 of Henze can include the components as disclosed in Fig. 4. However, Henze does not disclose, teach, nor suggest the structure of a connection box formed from the components of the vehicle charging station “150 without 152 and 158A-158D” as recited in claim 1. Further, imputing such features from the disclosure of Henze is clearly an exercise of impermissible hindsight as neither Henze nor the combination of Buchanan and Schuler appear to disclose such features. Thus, the combination of Buchanan, Schuler, and Henze does not disclose, teach, or suggest “the at least one controller being disposed inside of a connection box within the at least one of the charging ports,” as recited in amended claim 1.
Henze discloses that each “switch 162A-162C has two operating positions. Referring to switch 162A by way of example, in a first operating position, the switch 162A electrically connects the power converter 158A to the power coupler 160A as illustrated in FIG. 4.” (Henze at 6:27-31.) In a second operating position illustrated in FIG. 5, the switch 162A electrically connects the power converter 158A to a transfer bus 164. The transfer bus 164 is connected to the power coupler 160D. Thus, in the second operating position, power from the power converter 158A is provided to the power coupler 160D along with the power from the power converter 158D.” (Henze at 6:31-39.) “The switches 162A-162C are controlled by the controller 159 through signal lines 157.” (Henze at 6:53- 55.) Therefore, although Henze discloses switches 162A-162C and controller 159 disposed in the vehicle charging station 150, there is no teaching or suggestion in Henze that these features are analogous to the at least one connection manager of claim 1. Moreover, such an interpretation is an impermissible hindsight construction of Henze because such an interpretation supposes that the controller 159 forms both the controller of the vehicle charging station 150 and the at least one connection manager. There is no support in the disclosure of Henze, Buchanan, or Schuler to support such a conclusion. Further, even assuming that Henze, Buchanan, nor Schuler disclose, teach, or suggest that the switches 162A-162C and the controller 159 form the at least one connection manager of claim 1, which Applicant does not concede, there is no teaching or suggestion in Henze of a connection box in the vehicle charging station 150 as recited in claim 1. Thus, the combination of Buchanan, Schuler, and Henze does not disclose, teach, nor suggest “at least one connection manager for controlling safety settings of energy supply to the at least one of the charging ports, the at least one connection manager includes a device configured to communicate with the at least one electric vehicle, the at least one connection manager being disposed inside of the connection box within the at least one of the charging ports,” as recited in amended claim 1.”, on pages 7-9 of the Remark, the Examiner respectfully disagrees because
The applicant’s argument “Henze does not disclose, teach, nor suggest the structure of a connection box formed from the components of the vehicle charging station” is not persuasive because the claim does not recite a structure of a connection box that has six surfaces. Henze teaches in Fig. 4 or 7, 150 as a connection box because 150 is indicated by a dash line box (that meets one of the definitions of a box: an area on a page that is set off by a border) that formed from the components of the vehicle charging station/column. 
Henze further teaches the at least one controller 159 being disposed inside of a connection box 150 without 152 and 158A-158D within the at least one charging port charging column or housing of 150, the at least one connection manager 162A-162C controlled by power switch control of 159 via signals line 157 includes a device vehicle communication of 159 configured to communicate with the at least one electric vehicle coupled to one of 160A-160D, the at least one connection manager 162A-162C controlled by power switch control of 159 via signals line 157 being disposed inside of the connection box 150 within the at least one charging port, 
the connection box 150 is coupled to the at least one of the charging ports via an interface 152; including corresponding connection interface for signal lines coupling 152 to controller 159, wherein the connection box comprises a second interface corresponding connection interface for coupling power converters 158A-158D to controller 159 via signal lines 168 and matrix switch 162A-162C for coupling the connection box to one or more power converters 158A-158D.
Whereas, Schuler teaches at least one connection manager [0094] [0096], controls the relay engaged for charging current within the maximum rated current capacity [0003] for controlling safety settings of energy supply [0093], feedback safety signal per SAE J1772 standard, similar to the application [0047] to the at least one of the charging ports EVSE or charging interface coupled to vehicle [0092], last 3 lines, the at least one connection manager [0094] [0096], controls the relay engaged for charging current within the maximum rated current capacity [0003] includes a device configured to communicate 71 of 70, Fig. 5 and 6, communicates with vehicle via 88, SAE J1772 standard [0092] [0093], similar to the application [0047]) with the at least one electric vehicle coupled to charging port EVSE or charging interface [0092]; the at least one controller 71 of 70, Fig. 5, 6; [0094]-[0096] being disposed within the at least one of the charging ports EVSE or charging interface coupled to vehicle [0092].
Accordingly, THIS ACTION IS MADE FINAL

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 1, lines 4, 6, 8, 9-10 and 20, recite “plurality of power converters”, “at least one of the power converters” and “to one or more power converters”. It’s unclear which of the preceding power converters line 20 refers to. For the purpose of examination, the examiner will consider line 20 as reciting “to one or more power converters of the plurality of power converters”.
Claims 2-19 and 22 inherit the deficiencies noted above and are thus, rejected under the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 16, 17 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buchanan (U.S. 7256516), in view of Schuler (U.S. 2010/0066170), and further in view of Henze (U.S. 5926004).

Regarding claim 1, Buchanan teaches in Fig. 4, a charging system (abstract, line 1-2), comprising:
a plurality of charging ports (charging ports coupled to batteries 160 and/or vehicles via bus 164, 128, 130, etc.; abstract, lines 2-4), each with an interface for power exchange (abstract; col. 3, lines 61-64; col. 4, lines 1-8) with at least one electric vehicle (vehicle(s) coupled to charging port(s) via bus 128 and/or 130; abstract, lines 1-7);
a plurality of power converters (a plurality of DC charging modules 124 received power from utility power source via circuit breaker CB 108 and AC rectifier; or 140, Fig. 5) for converting power from a power source (utility power source via circuit breaker CB 108) to a desired format (col. 3, lines 17-37) (the examiner interprets the conversion of magnitude of power outputted to one or more vehicles (increase/decrease of power) as the recited "format". That is, the examiner equates "format" to "magnitude")
 for charging the at least one electric vehicle (vehicle(s) coupled to charging port(s) via bus 128 and/or 130; abstract, lines 1-7);
a switchable connection matrix (144, 146, Fig. 5) for connecting at least one of the power converters (DC charging module 124) to at least one of the charging ports (charging port coupled to vehicle via bus 128 or 130);
at least one controller (148, Fig. 5) for controlling at least one of the power converters (DC modules 124; or 140, Fig. 5), and/or for controlling (col. 3, lines 39-44) the switching operations of the switchable connection matrix (144, 146; Fig. 5; col. 3, lines 49-55) and the at least one of the power converters (DC modules 124; or 140, Fig. 5);
Buchanan does not explicitly teach at least one connection manager for controlling safety settings of energy supply to the at least one of the charging ports (although Buchanan teaches per col. 10, lines 54-67 through col. 11, lines 1-9, net power distributed to power port not exceeding designated or maximum power limit),  the at least one connection manager includes a device configured to                    communicate with the at least one electric vehicle, (the at least one controller) being disposed within the at least one of the charging ports.
Schuler teaches at least one connection manager ([0094] [0096], controls the relay engaged for charging current within the maximum rated current capacity [0003]) for controlling safety settings of energy supply ([0093], feedback safety signal per SAE J1772 standard, similar to the application [0047]) to the at least one of the charging ports (charging port EVSE or charging interface coupled to vehicle [0092], last 3 lines),
the at least one connection manager ([0094] [0096], controls the relay engaged for charging current within the maximum rated current capacity [0003]) includes a device configured to communicate (71 of 70 communicates with vehicle via 88, SAE J1772 standard [0092] [0093], similar to the application [0047]) with the at least one electric vehicle (coupled to charging port EVSE or charging interface [0092]); 
the at least one controller (71 of 70, Fig. 5, 6; [0094]-[0096]) being disposed within the at least one of the charging ports (charging port EVSE or charging interface coupled to vehicle [0092]). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate one connection manager for controlling safety settings  of energy supply to the at least one of the charging ports; (the at least one controller) being disposed within the at least one of the charging ports of Schuler’s power distribution into Buchanan’s battery charging system, in order to comply with the SAE J1772 standard ([0025]; Schuler) for more safety on Buchanan’s system.
The combination does not explicitly teach (the at least one controller) being disposed inside of a connection box within (the at least one of the charging ports) (the at least one connection manager) being disposed inside of the connection box within (the at least one of the charging ports), wherein the connection box is coupled to the at least one of charging ports via an charging interface, wherein the connection box comprises a second interface for coupling the connection box to one or more power converters. 
Henze teaches the at least one controller (controller of 159, Fig. 4) being disposed inside of a connection box (150 without 152 and 158A-158D, Fig. 4) within the at least one charging port (charging column or housing of 150, Fig. 4),
 the at least one connection manager (162A-162C controlled by power switch control of 159 via signals line 157, Fig. 4) includes a device (vehicle communication of 159, Fig. 4) configured to communicate with the at least one electric vehicle (vehicle coupled to one of 160A-160D, Fig. 4 or 7),
the at least one connection manager (162A-162C controlled by power switch control of 159 via signals line 157, Fig. 4) being disposed inside of the connection box (150 without 152 and 158A-158D, Fig. 4) within the at least one charging port (charging column or housing of 150, Fig. 4), 
the connection box (150 without 152 and 158A-158D, Fig. 4) is coupled to the at least one of the charging port is coupled to the at least one of the charging port (charging column, as housing of 150, Fig. 4) via an interface (152, Fig. 4; including corresponding connection interface for signal lines coupling 152 to controller 159), 
wherein the connection box comprises a second interface (corresponding connection interface for coupling power converters 158A-158D to: controller 159 via signal lines 168 and matrix switch 162A-162C, Fig. 4) for coupling the connection box to one or more power converters (158A-158D, Fig. 4). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate (the at least one controller) being disposed inside of a connection box within (the at least one of the charging ports) (the at least one connection manager) being disposed inside of the connection box within (the at least one of the charging ports), the connection box is coupled to the at least one of charging ports via an charging interface, wherein the connection box comprises a second interface for coupling the connection box to one or more power converters of Henze’s power distribution into Buchanan’s battery charging system, in view of Schuler’s, in order to provide charging column part arrangement, to control and to access power source and power communication line of charging column.

Regarding claim 16, Buchanan teaches in Fig. 5, the charging system according to claim 1, in view of Schuler and further in view of Henze, wherein the controller (148) is an internal controller (148) in connection matrix (144, 146) to control the operation of said connection matrix (col. 3, lines 49-58).

Regarding claim 17, Buchanan teaches, the charging system according to claim 1, in view of Schuler and further in view of Henze, wherein the switchable connection matrix (144, 146, Fig. 5) can be controlled based on input from an internet connected system (col. 11, lines 37-42) or computer implemented method (col. 3, lines 10-15, and 23-28).

Regarding claim 22, Buchanan teaches in Fig. 5, the charging system according to claim 1, in view of Schuler and further in view of Henze, wherein each of the plurality of charging ports (charging ports coupled to batteries 160 and/or vehicles via bus 164, 128, 130, etc.; abstract, lines 2-4) comprises one of the connection box (150 without 152 and 158A-158D, Fig. 4; Henze) disposed within the respective charging port (charging column or housing of 150, Fig. 4; Henze).

Claims 2-15 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buchanan (U.S. 7256516), Schuler (U.S. 2010/0066170) and Henze (U.S. 5926004), as applied above in claim 1, and further in view of Kurayama (U.S. 2010/0106631).

Regarding claim 2, Buchanan teaches in Fig. 5, the charging system according to claim 1, in view of Schuler and further in view of Henze, wherein the at least one of the power converters (140, 142, Fig. 5) and the switchable connection matrix (144, 146, Fig. 5). Buchanan does not explicitly teach at a remote location (from the at least one of the charging ports).
Kurayama teaches the at least one power converter (DC stabilizer power supply circuit, Fig. 5) and the connection matrix (9, 10, 11, Fig. 5) at a remote location ([0023], lines 4-11). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the power converter and the connection matrix at the remote location of Kurayama’s into Buchanan’s, in view of Schuler’s and further in view of Henze’s, in order to remotely control the power supply system.

Regarding claim 3, Buchanan teaches in Fig. 5, the charging system according to claim 2, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the remote location ([0023], lines 4-11; Kurayama) (remote location indicated via symbols shown on cable/bus 128, 130; in which vehicles are further apart from the housing 124; col. 11, lines 37-42) comprises: the at least one of the power converters (140, 142, Fig. 5) with at least two DC outputs on that same converter (each of 140, 142 comprising of at least 2 outputs coupled to vehicle #1 and #2, Fig. 5).

Regarding claim 4, Buchanan further teaches in Fig. 5, the charging system according to claim 3, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the remote location ([0023], lines 4-11; Kurayama) (remote location indicated via symbols shown on cable/bus 128, 130; in which vehicles are further apart from the housing 124; col. 11, lines 37-42) is a transformer house (the enclosure housing all elements in unit 102.  It’s noted the examiner interprets 102 to be a transformer since it transforms AC power into DC power, Fig. 4) ([0006] [0037], lines 9-14; [0041]; Kurayama) or forms part thereof.

Regarding claim 5, Buchanan teaches in Fig. 4, the charging system according to claim 3, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the remote location ([0023], lines 4-11; Kurayama) (remote location indicated via symbols shown on cable/bus 128, 130; in which vehicles are further apart from the housing 124; col. 11, lines 37-42) comprising: an energy storage system (battery module 162; col. 9, lines 58-67; col. 4, lines 7-11) ([0037], lines 9-14; Kurayama).

Regarding claim 6, Buchanan teaches in Fig. 4, the charging system according to claim 5, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the energy storage system (battery module 162; col. 9, lines 58-67; col. 4, lines 7-11) is battery system, capacitor system or flywheel.
Regarding claim 7, Buchanan teaches, the charging system according to claim 6, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the at least one of the power converters (140, 142, Fig. 5) is arranged for a charging port (charging ports coupled to batteries 160 and/or vehicles via bus 164, 128, 130, etc.; abstract, lines 2-4). Buchanan does not explicitly teach (the at least one of the power converters) is physically arranged below a charging port.
Kurayama teaches the power converter (DC stabilizer power supply circuit, Fig. 5) is physically arranged below a charging port ([0023], lines 4-11). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the power converter is physically arranged below a charging port of Kurayama’s battery charger into Buchanan’s, in view of Schuler’s and further in view of Henze’s, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Regarding claim 8, Buchanan teaches in Fig. 5, the charging system according to claim 5, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the controller (148) is an internal controller (148) in the switchable connection matrix (144, 146) to control the operation of said switchable connection matrix (col. 3, lines 49-58).

Regarding claim 9, Buchanan teaches the charging system according to claim 8, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the switchable connection matrix (144, 146, Fig. 5) can be controlled based on input from an internet connected system (col. 11, lines 37-42) or computer implemented method (col. 3, lines 10-15, and 23-28).
Regarding claim 10, Buchanan teaches, the charging system according to claim 5, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the switchable connection matrix (144, 146, Fig. 5) is controllable based on decision rules (col. 3, lines 23-37; col. 7, lines 23-42).

Regarding claim 11, Buchanan teaches, the charging system according to claim 10, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the controller (148, Fig. 5) is coupled to the plurality of power converters (140, 142, Fig. 5) via the internet (col. 11, lines 37-42) from the remote location ([0023], lines 4-11; Kurayama).

Regarding claim 12, Buchanan further teaches, the charging system according to claim 2, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the remote location ([0023], lines 4-11; Kurayama) (remote location indicated via symbols shown on cable/bus 128, 130; in which vehicles are further apart from the housing 124; col. 11, lines 37-42) is a transformer house (the enclosure housing all elements in unit 102.  It’s noted the examiner interprets 102 to be a transformer since it transforms AC power into DC power; Fig. 4) ([0006] [0037], lines 9-14; [0041]; Kurayama) or forms part thereof.

Regarding claim 13, Buchanan teaches in Fig. 4, the charging system according to claim 2, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the remote location ([0023], lines 4-11; Kurayama) (remote location indicated via symbols shown on cable/bus 128, 130; in which vehicles are further apart from the housing 124; col. 11, lines 37-42) comprises: an energy storage system (battery module 162; col. 9, lines 58-67; col. 4, lines 7-11) ([0037], lines 9-14; Kurayama).

Regarding claim 14, Buchanan teaches the charging system according to claim 13, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the plurality of power converters (140, 142, Fig. 5) and the transformer (the enclosure housing all elements in unit 102.  It’s noted the examiner interprets 102 to be a transformer since it transforms AC power into DC power, Fig. 4) ([0006] [0037], lines 9-14; [0041]; Kurayama) are located in separate rooms ([0023], lines 4-6, 10-12; Kurayama) within the remote location ([0023], lines 4-11; Kurayama) (remote location indicated via symbols shown on cable/bus 128, 130; in which vehicles are further apart from the housing 124; col. 11, lines 37-42).

Regarding claim 15, Buchanan teaches the charging system according to claim 1, in view of Schuler and further in view of Henze. Buchanan does not explicitly teach (wherein the at least one of the power converters) is physically arranged below (the at least one of the charging ports).
	Buchanan does not explicitly teach the power converter is physically arranged below a charging port.
Kurayama teaches the power converter (DC stabilizer power supply circuit, Fig. 5) is physically arranged below a charging port ([0023], lines 4-11). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the power converter is physically arranged below a charging port of Kurayama’s battery charger into Buchanan’s, in view of Schuler’s and further in view of Henze’s, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 18, Buchanan teaches the charging system according to claim 15, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the switchable connection matrix (144, 146, Fig. 5) is controllable based on decision rules (col. 3, lines 23-37; col. 7, lines 23-42).

Regarding claim 19, Buchanan teaches, the charging system according to claim 16, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the controller (148, Fig. 5) is coupled to the plurality of power converters (140, 142, Fig. 5) via the internet (col. 11, lines 37-42). Buchanan does not explicitly teach (power converters via the internet from) a remote location.
Kurayama teaches power converters (DC stabilizer power supply circuit, Fig. 5) from a remote location ([0023], lines 4-11). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the power converters from the remote location of Kurayama’s battery charger into Buchanan’s, in view of Schuler’s and further in view of Henze’s, in order to remotely control the power supply.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859  

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 21, 2022